Citation Nr: 0118089	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than December 
14, 1998, for the grant of service connection for defective 
hearing.  

2.  Entitlement to an effective date earlier than December 
14, 1998, for the grant of service connection for tinnitus.  

3.  Entitlement to an effective date earlier than December 
14, 1998, for the grant of service connection for diffuse 
chronic myofascial pain without evidence of loss of function.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from 1966 to 1970 and from 
1990 to 1991.  

By rating action in December 1994, the RO denied, in part, 
service connection for bilateral defective hearing and 
tinnitus.  By rating action in May 1995, the RO denied, in 
part, service connection for joint pain.  The veteran was 
notified of these decisions and did not appeal.  

In July 1996, the RO notified the veteran that it was 
undertaking a review of all claims based on Persian Gulf War 
service.  The veteran was advised that he could submit 
evidence showing treatment for any problems during service or 
within two years after service in Southwest Asia.  In October 
1996, the RO notified the veteran that no evidence had been 
received from him as of that date.  He was also informed that 
a review of his claims file had been completed, and that 
based on the evidence in his file, there was no indication 
that additional development of the record should be 
undertaken.  Based on the evidence of record, the prior 
decision was confirmed.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the RO 
which granted service connection for the disabilities now at 
issue on appeal, and assigned an effective date of December 
14, 1998 for each disability.  The veteran disagreed with the 
effective date assigned and this appeal ensued.  


FINDINGS OF FACT

1.  By final rating action in December 1994, the RO denied 
service connection for bilateral defective hearing and 
tinnitus.  

2.  By final rating action in May 1995, the RO denied service 
connection for joint pain.  

3.  A request to reopen the claims of service connection for 
defective hearing, tinnitus, and chronic joint pain was 
received on December 14, 1998.  

4.  By rating action in November 1999, the RO assigned an 
effective date of December 14, 1998 for the award of service 
connection for defective hearing, tinnitus, and diffuse 
chronic myofascial pain without evidence of loss of function.  

5.  The earliest effective date for the establishment of 
service connection for defective hearing, tinnitus, and 
diffuse chronic myofascial pain is December 14, 1998, the 
date of receipt of the veteran's request to reopen the claims 
of service connection.  


CONCLUSIONS OF LAW

1.  The December 1994 rating decision that denied service 
connection for defective hearing and tinnitus is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000).  

2.  An effective date earlier than December 14, 1998 for the 
grant of service connection for defective hearing is not 
warranted.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000); 114 Stat. 2096; 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155, 
3.157, 3.400 (2000).  

3.  An effective date earlier than December 14, 1998 for the 
grant of service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 5101(a), 5110(a) (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000); 114 
Stat. 2096; 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155, 3.157, 
3.400 (2000).  

4.  The May 1995 rating decision that denied service 
connection for joint pain is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

5.  An effective date earlier than December 14, 1998 for the 
grant of service connection for diffuse chronic myofascial 
pain without evidence of loss of function (previously 
characterized as joint pain) is not warranted.  38 U.S.C.A. 
§§ 5101(a), 5110(a) (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 38 
C.F.R. §§ 3.1(p), 3.151(a), 3.155, 3.157, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in December 1994, the RO denied service 
connection for bilateral defective hearing and tinnitus on 
the basis that the disabilities were not shown in service or 
until many years after service.  The veteran was notified of 
this decision and did not appeal.  

By rating action in May 1995, the RO denied service 
connection for joint pain on the basis that the joint pain 
was not shown in service.  The veteran was notified of this 
decision and did not appeal.  

In July 1996, the RO notified the veteran that it was 
undertaking a review of all claims based on Persian Gulf War 
service.  The veteran was advised that he could submit 
additional evidence, medical or nonmedical, showing treatment 
for any medical problems during service or within two years 
after service in Southwest Asia.  The veteran was informed 
that the evidence should be submitted within sixty days from 
the date of the letter.  If the information was not received 
within one year of the letter, the payment of any benefits 
could not be made effective earlier than the date of receipt 
of the evidence.  In October 1996, the RO notified the 
veteran that no evidence had been received from him as of 
that date.  He was also informed that a review of his claims 
file had been completed, and that based on the evidence in 
his file, there was no indication that additional development 
of the record should be undertaken.  Based on the evidence of 
record, the prior decision was confirmed.  

In a statement received in March 1997, the veteran stated 
that "I intend to pursue my claim for service connected 
disability benefits.  To better prepare my case, I wish to 
review my file.  Please transfer my claim file to the 
Syracuse, VAO."  

A formal request to reopen the claims of service connection 
for multiple disabilities, including defective hearing, 
tinnitus, and chronic myofascial pain, was received on 
December 14, 1998.  

By letter dated in February 1999, the veteran was informed of 
the evidence needed to support his claim.  The letter 
explained the types of evidence that he could submit, 
including medical and nonmedical evidence.  He was also 
instructed to identify any medical care providers from whom 
he received treatment since his return from the Persian Gulf, 
the dates of treatment, and how long his symptoms lasted.  

On VA audiological examination in February 1999, the veteran 
was found to have sensorineural hearing loss in both ears.  
The examiner opined that the veteran's tinnitus was likely to 
have started with noise exposure during service.  

On VA orthopedic examination in March 1999, the examiner 
concluded that the veteran had diffuse, chronic myofascial 
pain without evidence of loss of function.  The veteran's 
radiographs were all normal, and the examiner noted that he 
found no evidence of any joint swelling or arthritis at that 
time.  

On VA psychiatric examination in March 1999, the examiner 
offered a diagnosis of pain disorder associated with a 
general medical condition.  

In a letter received in March 1999, the veteran provided the 
name of a private hospital where he was treated for his pain 
disorder since 1995.  He also indicated that all other 
treatment was by the VA.  

Copies of VA medical records showing treatment for various 
problems from 1993 to 1998 were associated with the claims 
file in April 1999.  

Copies of private medical records from a hospital in Beaver 
Falls New York, received in April 1999, show treatment from 
1992 to 1998, primarily for hypertension and a tumor on his 
left leg.  

Copies of private medical records (including duplicate 
copies) for treatment of various medical problems from 1992 
to 1998, were received in April 1999.  

Copies of VA progress notes show treatment for various medial 
problems at VA medical facilities in Syracuse and Watertown, 
New York from January 1998 to August 1999 were associated 
with the claims file in November 1999.  

By rating action in November 1999, the RO granted service 
connection for bilateral defective hearing, tinnitus, and 
diffuse, chronic myofascial pain without evidence of loss of 
function (previously claimed as joint pain involving the 
shoulders, upper arms, knees, and ankles).  The effective 
date assigned for these disabilities was December 14, 1998, 
the date of receipt of the veteran's request to reopen the 
claims.  

Effective Dates - Applicable Law and Regulations

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), the effective 
date of an award based on a claim to reopen shall be fixed in 
accordance with the facts found, but shall not earlier than 
the date of receipt of the claim.  See also 38 C.F.R. 
§ 3.400.  

38 U.S.C.A. § 5101(a) (West 19991) provides in relevant part 
as follows:  "A specific claim in the form prescribed by the 
Secretary . . . must be filed in order for benefits to be 
paid or furnished to any individual . . . . "  See also 
38 C.F.R. § 3.151.

A "claim" is defined in VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  

38 C.F.R. § 3.155 provides that:  

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the [VA], from a claimant . . . may be 
considered an informal claim. Such 
informal claim must identify the benefit 
sought.  [emphasis added].  

38 C.F.R. § 3.157 provides, in part, as follows:

Sec. 3.157  Report of examination or 
hospitalization as claim for increase or 
to reopen.

(b) Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  In 
addition, receipt of one of the following 
will be accepted as an informal claim in 
the case of a retired member of a 
uniformed service whose formal claim for 
pension or compensation has been 
disallowed because of receipt of 
retirement pay.  The evidence listed will 
also be accepted as an informal claim for 
pension previously denied for the reason 
the disability was not permanently and 
totally disabling.  (1) Report of 
examination or hospitalization by 
Department of Veterans Affairs or 
uniformed services.  The date of 
outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  The date of 
a uniformed service examination which is 
the basis for granting severance pay to a 
former member of the Armed Forces on the 
temporary disability retired list will be 
accepted as the date of receipt of claim.  
The date of admission to a non-VA 
hospital where a veteran was maintained 
at VA expense will be accepted as the 
date of receipt of a claim, if VA 
maintenance was previously authorized; 
but if VA maintenance was authorized 
subsequent to admission, the date VA 
received notice of admission will be 
accepted.  The provisions of this 
paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission.  [Emphasis added.]

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, there has been a significant change in the 
law pertaining to veteran's benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a determination 
is necessary as to the potential for prejudice to the veteran 
were the Board to proceed to consider the merits of the issue 
presented.  While it is apparent that the RO has not yet 
considered whether any additional notification or development 
actions are required under the VCAA, the effective date 
matter, it is noted, is one determined by governing legal 
authority, and, as such, additional fact gathering, if 
warranted, would not be dispositive.    

The veteran asserts that an earlier effective date for the 
award of service connection should be established based on a 
letter sent to the RO in March 1997 which should have been 
accepted as a request to reopen his claims.  In the 
alternative, it is argued that earlier effective dates are 
warranted on the basis that the veteran was treated or 
examined by VA for manifestations of his disabilities which 
were later determined to be service connected.  The 
representative argues that the VA medical records should be 
considered a claim under the provisions of 38 C.F.R. 
§ 3.157(b).  

In the instant case, the veteran was denied service 
connection for defective hearing and tinnitus by final rating 
action in December 1994, and for chronic joint pain by final 
rating action in May 1995.  Therefore, the veteran's claims 
of service connection for the disabilities previously denied 
are not original claims but rather reopened claims.  

Regarding the March 1997 letter to the RO, the Board finds 
that the document does not satisfy the criteria for a formal 
or informal claim.  As the document is not a claims in the 
form prescribed by the Secretary, it does not amount to a 
formal claim.  The question then arises as to whether the 
letter amounts to an informal claim.  In the letter, the 
veteran merely requested that his claims file be transferred 
to another regional office so that he could review the file 
and prepare his "case."  While the veteran indicated that 
he intended to pursue a claim, he did not indicate what claim 
he wished to pursue or otherwise identify the benefits 
sought.  The veteran did not offer any argument or request 
any additional assistance other than to have his records 
transferred to another field office so that he could 
"review" the file.  The fact that the veteran indicated 
that he needed to review the file suggests that he did not 
have a clear intent as to the benefits he wished to pursue.  
It is also pertinent to note that in the letter accepted as 
an informal claim, the veteran specifically indicated that he 
wished to pursue claims for service connection for specified 
disabilities.  He further added that the VA should take the 
steps necessary to reconsider his claim.  As contrasted to 
the previous letter, this letter identified the benefit 
sought by the veteran/

Moreover, the mere presence of medical evidence showing that 
the veteran had been treated by VA for a disorder does not 
amount to an informal claim as such evidence does not 
establish an intent on the part of the veteran to seek 
service connection for a particular condition.  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.")  While the Board 
must interpret the veteran's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
veteran.  Brannon at 35; see Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  Accordingly, the Board finds that the 
March 1997 correspondence does not satisfy the criteria for a 
formal or informal claim as it did not specify the benefit 
sought.  

As to the representative's assertion that VA outpatient 
records should be accepted as an informal claim under 
38 C.F.R. § 3.157, the Board finds that § 3.157 does not 
benefit the veteran's claim.  This regulation provides, in 
pertinent part, that "[o]nce a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree [emphasis 
added], receipt of one of the following will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen."  The disabilities for which the veteran seeks an 
earlier effective date were not disallowed on the basis that 
they were not compensable in degree.  Therefore, the reports 
could not constitute an informal claim under that clause.  
Crawford v. Brown, 5 Vet. App. 33 (1993).  

It is argued that when considering the Gulf War claims in 
rating action of May 1995, the VA erred in citing a two year 
presumptive period.  However, there is no merit to this 
argument.  On November 2, 1994, Congress enacted the 
"Persian Gulf War Veterans' Benefits Act," which was Title 
I of the "Veterans' Benefits Improvements Act of 1994," 
Public Law 103-446.  That statute, in part, added a new 
section 1117 to Title 38, United States Code, authorizing VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting for an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
2 years after the date on which he/she last performed active 
service in the Southwest Asia theater of operations during 
the Gulf War.  In April 1997, VA published an interim rule 
that extended the presumptive period to December 31, 2001.  
This extension of the presumptive period was adopted as a 
final rule in March 1998.  Thus, when the veteran's claim was 
considered by the RO in May 1995, there was no error in the 
RO's decision as they utilized the criteria in effect at that 
time.

Reference was made to a letter date in July 1996 to the 
veteran advising him that he could submit additional evidence 
in support of his claim for benefits based on his Gulf War 
service.  A later letter dated in October 1996 referred to 
the July 1996 and advised the veteran that the VA was doing a 
review of all Gulf War claims.  It was noted that the veteran 
did not submit any additional evidence, and that a review of 
his file resulted in a determination that the prior decision 
was proper.  The veteran was advised of his appellate rights, 
but no appeal was filed.  In considering whether to finalize 
this decision, the undersigned considered the case of D'Amico 
v. Principi, No. 97-786 (U.S. Vet. App. Apr. 16, 2001) (per 
curiam).  Therein, the Court held that the question of 
whether the appellant actually applied for the benefit was 
critical to the resolution of his claim.  It was concluded 
that if there was no previous claim filed, the Board could 
not have made a determination under the new and material 
standard of 38 U.S.C. § 5108.  That standard of review 
presupposes a claim which is final.  As it does not appear 
that the veteran filed a claim prior to the determination by 
the RO in July 1996, this determination cannot be finalized.  
In any case, even if it were to be considered a final 
decision, this would not result in any different conclusion 
regarding the effective date issue as there was no timely 
appeal of this determination.

In conclusion, the Board finds that no communication 
reflecting an intent to reopen the prior claims of service 
connection for defective hearing, tinnitus, or diffuse 
chronic myofascial pain is identified by the record prior to 
the filing made on December 14, 1998.  See 38 C.F.R. 
§§ 3.150, 3.155.  Therefore, the date of the veteran's 
reopened claim is not shown to be earlier than December 14, 
1998.  


ORDER

Entitlement to an effective date earlier than December 14, 
1998, for the grant of 

service connection for defective hearing, tinnitus, and 
diffuse chronic myofascial pain without evidence of loss of 
function, is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

